DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Amendment
Applicant’s amendments filed 23 March 2021 with respect to the specification have been fully considered and are deemed to overcome the previous objection(s).
Response to Arguments
Applicant’s arguments filed 23 March 2021 addressing the previous drawing objections have been fully considered and they are persuasive. The previous drawing objections are withdrawn.
Applicant’s amendments to the claims filed 23 March 2021 overcome the previous objections and 112(b) rejections.
Applicant's arguments filed 23 March 2021 stating “Further, the fluid conduit 60 of Suciu is also located proximal to the fan case 12 (see FIG. 5 A of Suciu provided above). Specifically, the fluid conduit 60 of Suciu is located between the fan case 12 and the oil tank 44 (see FIG. 2 of Suciu provided above). Therefore, the fluid conduit 60 and the discharge of the fluid conduit 60 are also located at the front portion of the gas turbine engine 10. On the contrary, amended claim 1 recites that the oil access port is located on the aft core cowl” have been fully considered but they are not persuasive. The Office respectfully notes that a portion of Suciu fluid conduit 60 is shown as within / on Suciu static structure 16, which is disclosed as being within Suciu core nacelle 22 (see col.3:ll.20-22 stating “A core nacelle 22 surrounds the engine static structure 16”), and it is noted that the previous rejection identified “aft core cowl” as the assembly of Suciu static structure 16 and Suciu core nacelle 22 and “oil access port” as the discharge of Suciu fluid conduit 60. Accordingly, the identification of elements is deemed to address the claim limitation recited as “an oil access port located on the aft core cowl”. Furthermore, it is noted that the added claim limitation “oil is supplied to the oil access port” is not deemed to distinguish over Suciu since oil passes through the identified “oil access port” and, thus, is supplied thereto.
Claim Objections
Claims 1-11 and 14 are objected to because of the following informalities:   
	In claim 1, line 2, the semicolon should be changed to a comma.
	In claim 5, last line, “filling tank” should be changed to --tank filling-- (see claim 1, line 8).
	Claims 2-11 and 14 are objected to due to dependency.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suciu et al. (US 9,194,294 – hereafter referred to as Suciu; previously cited).

In reference to claim 1 
Suciu discloses:
A gas turbine engine that includes a core (46); an aft core cowl (i.e., the assembly of engine static structure 16 and core nacelle 22 – Figures 1 and 5A)(note: see col.3:ll.20-22 stating “A core nacelle 22 surrounds the engine static structure 16”), and an oil tank filling system, the oil tank filling system comprising:
an oil tank (44 - Figure 5A) that has an oil tank top (i.e., a vertically upper part – see Figure 1) and an oil tank bottom (i.e., a vertically lower part – see Figure 1) and is located within the core of the gas turbine engine (note: tank 44 is covered by core nacelle 22 and, thus, is within the core of the engine);
an oil access port (i.e., the discharge of fluid conduit 60 – Figure 5A) located on the aft core cowl, wherein oil is supplied to the oil access port (note: oil is communicated through the identified “oil access port” and, thus, is supplied thereto); and
an oil tank filling pipe (i.e., tube 62 – Figure 5A) that leads from the oil access port to a tank filling port (i.e., the opening in tank 44 that connects to tube 62) located at or adjacent (note: “at or adjacent” is regarded as near; Applicant’s specification does not provide any standard for ascertaining the limits of “adjacent” and, thus, it is considered as broad) the oil tank bottom;
the oil tank filling system being configured so that oil that is supplied to the oil access port flows to and into the oil tank using gravitational force (see Figure 5A).

In reference to claim 2 
Suciu discloses:
The gas turbine engine of claim 1 wherein the oil tank (44) is shaped to curve (see col.4:ll.6-8) around the gas turbine engine within the core of the gas turbine engine.


In reference to claim 3 
Suciu discloses:
The gas turbine engine of claim 1 further comprising outlet guide vanes (14 - Figure 2), wherein the oil tank (44) is located between (note: the oil tank 44 occupies circumferential locations that are between adjacent pairs of guide vanes 14) opposing outlet guide vanes.

In reference to claim 12 
Suciu discloses:
A method of filling an oil tank (44 – Figure 5A) of a gas turbine engine that includes a core (46) and an aft core cowl (i.e., the assembly of engine static structure 16 and core nacelle 22 – Figures 1 and 5A)(note: see col.3:ll.20-22 stating “A core nacelle 22 surrounds the engine static structure 16”), the method comprising the steps of:
supplying oil to an oil access port (i.e., the discharge of fluid conduit 60 – Figure 5A) located on the aft core cowl of the gas turbine engine; and
transporting the oil using gravitational force (see Figure 5A) from the oil access port through an oil tank filling pipe (i.e., tube 62 – Figure 5A) that leads to a tank filling port (i.e., the opening in tank 44 that connects to tube 62), located at or adjacent (note: “at or adjacent” is regarded as near; Applicant’s specification does not provide any standard for ascertaining the limits of “adjacent” and, thus, it is considered as broad) an oil tank bottom of the oil tank located within the core of the gas turbine engine, and into the oil tank.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Suciu in view of Snape et al. (US 2014/0010639 – hereafter referred to as Snape; previously cited).

In reference to claim 4
Suciu discloses:
The gas turbine engine of claim 1.

	Suciu does not disclose:
the oil tank filling system further comprises a sight viewing glass configured to show or indicate a level of oil in the oil tank.

	Snape discloses:
a gas turbine engine oil tank comprising a sight viewing glass (88) for permitting viewing of oil fill levels during service operations (see par. [0042]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the engine of Suciu to include a sight viewing glass, as disclosed by Snape, for the purpose of permitting viewing of oil fill levels during service operations.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Suciu in view of Snape, Niergarth et al. (US 2017/0130606 – hereafter referred to as Niergarth; previously cited), and Todorovic (US 8,938,944; previously cited).

In reference to claim 7
Suciu in view of Snape addresses:
The gas turbine engine of claim 4.

	Suciu in view of Snape does not address:
the oil access port and the sight viewing glass are positioned to be outboard of a matrix cooler.

	Niergarth discloses:
a gas turbine engine oil system comprising an oil collection tank (i.e., sump 124) that is positioned outboard of an air-oil heat exchanger (204) for cooling the oil (see par. [0037]).

Todorovic discloses:
a gas turbine engine comprising an air-oil heat exchanger (39) in the form of a matrix cooler (see col.3:ll.60-65) for cooling oil.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the engine of Suciu in view of Snape to include an air-oil heat exchanger mounted inboard of the “oil tank”, as disclosed by Niergarth, for the purpose of permitting cooling of the oil, and to embody the air-oil heat exchanger as a matrix cooler, as disclosed by Todorovic, in order to ensure successful operation by use of a known heat exchanger type for this particular use.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Suciu in view of Pisseloup (US 7,966,965; previously cited).

In reference to claim 8 
Suciu discloses:
The gas turbine engine of claim 1.

Suciu does not disclose:
at least one oil sensor is provided in or adjacent the oil tank that communicates with an oil sensor controller that provides an alert when there is a predetermined volume of oil in the oil tank.

Pisseloup discloses:
a gas turbine engine oil system comprising a sensor (i.e., an electrical bridge – see col.2:ll.27-31) that communicates with an optical device (i.e., an LED – see col.2:ll.27-31) for alerting to a fill level in an oil tank.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the engine of Suciu to include a sensor and an optical device, as disclosed by Pisseloup, for the purpose of enabling sufficient filling of the tank.

Suciu in view of Pisseloup addresses:
at least one oil sensor (i.e., the electrical bridge of Pisseloup) is provided in or adjacent the oil tank (Suciu – 44) that communicates with an oil sensor controller (i.e., the LED of Pisseloup)(note: Applicant’s disclosure defines “oil sensor controller” as a structure that “provides an alert when there is a predetermined volume of oil in the oil tank” – see e.g. par. [0023]) that provides an alert (i.e., a visual alert) when there is a predetermined volume of oil in the oil tank.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Suciu in view of James et al. (US 2008/0093173 – hereafter referred to as James; previously cited).

In reference to claim 9
Suciu discloses:
The gas turbine engine of claim 1.

Suciu does not disclose:
one or more temperature and/or pressure sensors are provided alongside one or more sections of the oil tank filling pipe and communicate with a controller to provide an alert should the oil tank filling pipe burst or become blocked.

James discloses:
a gas turbine engine comprising an oil tank (13) with a temperature sensor (14 – see Figure 1 and par. [0011]) that communicates with a controller (16) in order to monitor lubricating oil temperature.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the engine of Suciu to include a temperature sensor that communicates with a controller, as disclosed by James, for the purpose of permitting active monitoring of the oil temperature.

Suciu in view of James addresses:
one or more temperature and/or pressure sensors (i.e., a temperature sensor, as in James sensor 14) are provided alongside (i.e., near / close)(note: Applicant neither depicts temperature and/or pressure sensors nor describes the structural relationship between such sensor(s) and oil tank filling pipe; furthermore, “alongside” is broad / non-specific and does not require or imply direct attachment – accordingly, “alongside” is merely regarded as specifying a spatial relationship that is near or close) one or more sections of the oil tank filling pipe (Suciu - 62) and communicate with a controller (James – 16) to provide an alert (i.e., a signal from the temperature sensor, as in James sensor 14, representing a relatively high temperature) should the oil tank filling pipe burst or become blocked (note: since Suciu pipe 62 and Suciu oil tank 44 are fluidically connected, bursting of Suciu pipe 62 would be accompanied by the presence of a relatively high pressure and, thus, relatively high temperature in Suciu oil tank 44, which would be measured by the temperature sensor, as in James sensor 16 – accordingly, in the proposed combination, the identified “controller” would receive a signal / alert from the identified “temperature sensor” representing a relatively high temperature).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Suciu in view of Walker et al. (US 7,377,098 – hereafter referred to as Walker; previously cited).

In reference to claim 10
Suciu discloses:
The gas turbine engine of claim 1.

Suciu does not disclose:
the oil tank filling system includes an oil pump that can be activated to pump oil through the oil tank filling pipe and the tank filling port and into the oil tank.

Walker discloses:
a gas turbine engine comprising a scavenge pump (52) that pumps oil received from bearings (36) to an oil tank (60) in order to permit storage and/or recycling of the oil (see col.3:ll.7-15).

.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Suciu in view of Walker and Dooley et al. (US 7,621,117 – hereafter referred to as Dooley; previously cited).

In reference to claim 11
Suciu in view of Walker addresses:
The gas turbine engine of claim 10. 

Suciu in view Walker does not address:
the oil tank filling system includes an oil pump controller that controls the operation of the oil pump while filling of the oil tank.

Dooley discloses:
a gas turbine engine comprising an oil pump (44) for supplying lubricating oil to bearings (see col.4:ll.56-62), wherein operation of the oil pump is controlled by an oil pump controller (40) based on an operating mode of the engine.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the engine of Suciu in view of Walker to include an oil pump controller that controls the operation of the oil pump, as disclosed by Dooley, for the purpose of permitting active control of the oil pump and, thus, judicious use of the lubricating oil.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Suciu in view of Lord et al. (US 2015/0044028 – hereafter referred to as Lord; previously cited).

In reference to claim 14
Suciu discloses:
The gas turbine engine of claim 1 further comprising: a turbine (36 – Figure 1), a compressor (28 – Figure 1), and a core shaft (i.e., the shaft of inner spool 37 that transmits motion from low pressure turbine 36 to the geared architecture – see col.3:ll.30-33) connecting (see col.3:ll.26-33) the turbine to the compressor; a fan (20) located upstream of the engine core, the fan comprising a plurality of fan blades (see Figure 1) and a gearbox (i.e., a geared architecture – see col.3:ll.30-33) that receives an input from the core shaft and outputs drive to the fan, wherein the gas turbine is for use on an aircraft.
 
Suciu does not disclose:
the gearbox output drives the fan at a lower rotational speed than the core shaft.

Lord discloses:
a gas turbine engine (20) comprising a geared architecture (48) that receives a rotational input from an inner shaft (40) and produces a rotational output that drives the fan (42) at a lower rotational speed (see par. [0033]) than that of the rotational input in order to limit noise produced by the fan (see par. [0052]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Suciu to include rotating the fan at a lower rotational speed than the “core shaft” via the “gearbox”, as disclosed by Lord, for the purpose of limiting noise produced by the fan / engine.

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for allowance: Although a sight viewing glass for oil monitoring is known from the applied reference Snape, the Snape sight glass 88 is formed on (see Figure 2) the tank 44 for viewing the oil level therein, and the prior art of record does not teach or fairly suggest arranging a sight viewing glass such that it is “located on the aft core cowl and communicates with the oil tank filling pipe” (claim 5) or “located to be visible through an access panel on the aft core cowl… and communicates with the oil tank filling pipe” (claim 6). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745         

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745